                          Case 20-12168-CSS              Doc 352        Filed 10/27/20        Page 1 of 11




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et                          Case No. 20-12168 (CSS)
             al.,1
                                                                         (Jointly Administered)
                                                Debtors.
                                                                         Re: Docket No. 271

                            DEBTORS’ OBJECTION TO MOTION OF JAMES KOLE
                      FOR RELIEF FROM AUTOMATIC STAY UNDER SECTION 362 OF THE
                                         BANKRUPTCY CODE

                            Town Sports International, LLC and its above-captioned affiliated debtors and

         debtors in possession (collectively, the “Debtors”) hereby file this objection (the “Objection”) to

         the Motion of James Kole (Claim Number: 0000020036) for Relief from Automatic Stay Under

         Section 362 of the Bankruptcy Code [D.I. 271] (the “Motion”) filed by James Kole (the

         “Movant”). In support of this Objection, the Debtors respectfully represent and set forth as

         follows:

                                               PRELIMINARY STATEMENT2

                            1.       The automatic stay is one of the most fundamental protections afforded to

         a debtor under the Bankruptcy Code. The stay provides a debtor with a “breathing spell” during

         which the debtor may concentrate on its chapter 11 cases, preserve the integrity of its assets, and

         operate in a manner that maximizes value for creditors and affords them with equitable treatment.




         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. A complete
         list of all of the Debtors in these jointly administered cases, including the last four digits of their federal tax
         identification numbers and addresses, may be obtained on the website of the Debtors’ claims and noticing agent at
         http://dm.epiq11.com/TownSports.
         2
             Capitalized terms not defined in the Preliminary Statement shall have the meanings set forth below.
27215098.3
                         Case 20-12168-CSS        Doc 352      Filed 10/27/20     Page 2 of 11




         Granting the Motion at this critical stage of the Debtors’ chapter 11 efforts would frustrate this

         fundamental protection.

                          2.    The Debtors are currently in the process of selling substantially all of their

         assets pursuant to a Court-approved sale process and, simultaneously, prosecuting a chapter 11

         plan. Given that these Chapter 11 Cases are at a critical stage, the Debtors should be not be

         distracted by ancillary litigation but should be permitted to concentrate on maximizing the value

         of their assets and bringing these cases to a prompt resolution.

                          3.    Moreover, if the Motion were granted, the Debtors may be forced to incur

         significant defense costs or else suffer a default judgment. The Debtors’ general liability insurance

         policy has a $500,000 self-insured retention (the “SIR”), so these costs may be borne by the

         Debtors, to the direct detriment of the Debtors’ estates, creditors, and other stakeholders. And

         given that the Debtors are already operating under a tight budget and significant financial

         constraints, these are costs that the Debtors can ill afford. Accordingly, at this stage of the Chapter

         11 Cases, denial of the Motion is in the best interest of Debtors’ estates and creditors.

                          4.    In contrast to the significant harm to the Debtors if the Court grants the

         Motion, there would little, if any, prejudice to the Movant if the Court denies the Motion. The

         State Court’s Order of Disposition on Account of Bankruptcy Proceeding (the “Order of

         Disposition”) is in fact explicit that the Movant can “restore” his claim in the State Litigation after

         the bankruptcy, as long as the claim is not resolved in the bankruptcy and the Movant still wishes

         to pursue it.

                          5.    Accordingly, there is no cause to lift the stay under the circumstances of

         these Chapter 11 Cases. The harm to the Debtors and their estates from lifting the stay far




27215098.3

                                                           2
                      Case 20-12168-CSS          Doc 352      Filed 10/27/20    Page 3 of 11




         outweighs any harm to the Movant from maintaining the stay. Therefore, for all of these reasons,

         and as set forth in more detail below, the Court should deny the Motion.

                                                 BACKGROUND

                        6.      On September 14, 2020 (the “Petition Date”), each of the Debtors filed a

         voluntary petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”)

         with this Court. The Debtors continue to operate their businesses and manage their properties as

         debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         On September 24, 2020, the Office of the United States Trustee for the District of Delaware

         appointed an official committee of unsecured creditors (the “Committee”).

                        7.      The Debtors commenced these Chapter 11 Cases to implement a value-

         maximizing sale of their core operating assets, which will, among other benefits, preserve jobs for

         employees, tenants for landlords, and a go forward trade partner for vendors. Currently, the

         Debtors, with the assistance of their restructuring professionals, are continuing to pursue plan and

         sale processes on parallel paths and have been coordinating with their prepetition secured lenders

         and the Committee.

                        8.      On October 9, 2020, the Court entered an order [D.I. 208] (the “Bidding

         Procedures Order”) approving, among other things, bidding procedures to govern the sale (the

         “Sale”) of substantially all of the Debtors’ assets. The Sale Hearing (as defined in the Bidding

         Procedures Order) is scheduled on November 3, 2020 at 12:00 p.m. (ET). Additionally, on October

         20, 2020, the Debtors filed their proposed joint chapter 11 plan [D.I. 291] (the “Plan”) and related

         disclosure statement [D.I. 292] (the “Disclosure Statement”). A hearing to consider approval of

         the Disclosure Statement on an interim basis is also scheduled for November 3, 2020.




27215098.3

                                                          3
                      Case 20-12168-CSS         Doc 352      Filed 10/27/20    Page 4 of 11




                                                  THE MOTION

                        9.     By the Motion, the Movant seeks relief from the automatic stay to permit

         him to litigate a personal injury action against Debtor TSI Hoboken, LLC in the case styled Kole

         vs. TSI Hoboken, LLC d/b/a New York Sports Club, BER-L-8112-19 (the “State Litigation”),

         pending in the state court of New Jersey (the “State Court”). The Movant asserts that he is seeking

         relief from the automatic stay in order to preserve his rights to proceed with the State Litigation

         case. Motion ⁋ 9. Additionally, Movant asserts that he has already filed a proof of claim in these

         Chapter 11 Cases. Motion ⁋8, Exhibit D.

                        10.    Through the Order of Disposition, the State Court ordered that, because of

         the Debtors’ Chapter 11 Cases, the Movant’s claim would be dismissed without prejudice and

         subject to restoration. Motion Exhibit C. The Movant’s claim would be restored upon (i) relief

         from the automatic stay, or (ii) after the conclusion of the Chapter 11 Cases. Motion Exhibit C.

         In other words, if the Court does not grant Movant relief from the automatic stay, he will still be

         able to pursue his claim in State Court. Motion Exhibit C.

                                                  ARGUMENT

         A.     The Automatic Stay Is a Fundamental Protection That Prevents Piecemeal Litigation
                of Claims in Other Courts.

                        11.    The automatic stay of section 362 of the Bankruptcy Code is “one of the

         most fundamental protections granted the debtor under the Bankruptcy Code.” Izzarelli v. Rexene

         Prods. Co. (In re Rexene Prods. Co.), 141 B.R. 574, 576 (Bankr. D. Del. 1992) (citing Midlantic

         Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 503 (1986)). The purpose of the automatic

         stay is threefold: “to prevent certain creditors from gaining a preference for their claims against

         the debtor; to forestall the depletion of the debtor’s assets due to legal costs in defending

         proceedings against it; and, in general, to avoid interference with the orderly liquidation or

27215098.3

                                                         4
                       Case 20-12168-CSS          Doc 352      Filed 10/27/20     Page 5 of 11




         rehabilitation of the debtor.” Borman v. Raymark Ind., Inc., 946 F.2d 1031, 1036 (3d Cir. 1991)

         (quoting St. Croix Condo. Owners v. St. Croix Hotel, 682 F.2d 446, 448 (3d Cir. 1982)), quoted in

         Rexene Prods., 141 B.R. at 576.

                        12.     The automatic stay is designed to give a debtor a “breathing spell” free from

         lawsuits and other collection type activities while the debtor attempts to reorganize its affairs. See

         Maritime Elec. Co. v. United Jersey Bank, 959 F.2d 1194, 1204 (3d Cir. 1991); H.R. Rep. No. 595,

         95th Cong. 1st Sess. 340 (1977). Implementation and maintenance of the automatic stay is

         fundamental to the effective administration of pending bankruptcy cases as it provides a debtor

         protection from “a chaotic and uncontrolled scramble for the debtor’s assets in a variety of

         uncoordinated proceedings in different courts.” In re Frigitemp Corp., 8 B.R. 284, 289 (S.D.N.Y.

         1981) (internal citations omitted).

                        13.     Section 362(d)(1) of the Bankruptcy Code permits a court to grant relief

         from the automatic stay “for cause.” 11 U.S.C. § 362. “The term ‘cause’ as used in section 362(d)

         has no obvious definition and is determined on a case-by-case basis.” See In re Integrated Health

         Servs., Inc., 2000 WL 33712483, *1 (Bankr. D. Del. Aug. 11, 2000); In re Lincoln, 264 B.R 370,

         372 (Bankr. E.D. Pa. 2001) (“Each request for relief for ‘cause’ under [section] 362(d)(1) must be

         considered on its own facts.”). In determining whether “cause” exists, courts in this district

         consider the following three “Rexene Factors”:

                        (1)     the prejudice that would be suffered by the debtors should the stay be lifted;

                        (2)     the balance of the hardships facing the parties if the stay is lifted; and

                        (3)     the probable success on the merits if the stay is lifted.

         In re Pursuit Athletic Footwear, Inc., 193 B.R. 713, 718 (Bankr. D. Del. 1996) (citing Rexene

         Prods., 141 B.R. at 576). “To establish cause, the party seeking relief from the stay must show

         that ‘the balance of hardships from not obtaining relief tips significantly in [its] favor.’” Atl.
27215098.3

                                                           5
                       Case 20-12168-CSS           Doc 352      Filed 10/27/20      Page 6 of 11




         Marine Inc. v. Am. Classic Voyages, Co. (In re Am. Classic Voyages, Co.), 298 B.R. 222, 225 (D.

         Del. 2003) (alteration in original) (quoting In re FRG, 115 B.R. 72, 74 (E.D. Pa. 1990)); see also

         In re DBSI, Inc., 407 B.R. 159, 166 (Bankr. D. Del. 2009) (listing as the second prong “whether

         the hardship to the non-bankrupt party by maintenance of the stay considerably outweighs the

         hardship to the debtor” (internal citations omitted)).

         B.      There Is No “Cause” To Modify the Stay.

                         14.     A review of the Rexene Factors demonstrates that lifting the automatic stay

         is not warranted. The slight delay in prosecuting the Movant’s State Litigation is not in itself a

         sufficient basis to lift the automatic stay. See, e.g., In re Madison Hotel Assocs., 18 B.R. 218, 219

         (Bankr. W.D. Wis. 1982) (“Relief from the automatic stay for ‘cause’ is not, nor was it intended

         by the drafters of the Bankruptcy Code, to encompass mere delay in the assertion of rights.”).

                         15.     On the other hand, the Debtors would suffer significant prejudice if the

         Court were to allow the State Litigation to proceed at this critical juncture of the Chapter 11 Cases.

         The Debtors are currently operating their business, negotiating with stakeholders, and responding

         to the demands of these Chapter 11 Cases, while simultaneously conducting a sale process and a

         plan process. Because of the SIR, the burden of the defending the State Litigation, if it were

         allowed to proceed, may fall on the Debtors, who can ill afford that distraction at this stage of the

         Chapter 11 Cases.

                         16.     Lifting the stay may force the Debtors to defend the State Litigation or else

         suffer default judgment, depleting the Debtors’ limited resources and undermining one of the key

         objectives of the stay. See Rexene, 141 B.R. at 576; Borman, 946 F.2d at 1036 (“The automatic

         stay was designed . . . to forestall the depletion of the debtor’s assets due to legal costs in defending

         proceedings against it . . . .”). As a result, the lifting of the stay to allow the State Litigation to


27215098.3

                                                            6
                       Case 20-12168-CSS          Doc 352      Filed 10/27/20     Page 7 of 11




         proceed could directly affect the Debtors’ assets and prejudice the Debtors and their other

         creditors. See In re Continental Airlines, 177 B.R. 475, 481 (D. Del. 1993) (upholding bankruptcy

         court’s finding that the automatic stay applied and further enjoining prosecution of litigation based,

         in part, on the direct impact on the debtor’s assets caused by the debtor having to bear

         indemnification obligations and advancement of defense costs in the absence of insurance);

         Majestic Star Casino v. City of Gary (In re Majestic Star Casino, LLC), 2010 WL 2540457, *2

         (Bankr. D. Del. Apr. 28, 2010) (“In addition, the Debtors will have to advance defense costs

         thereby, at the very least, temporarily diverting much needed funds—and funds which they do not

         have to expend absent their lenders’ acquiescence.” (citing Continental, 177 B.R. at 481)). The

         Debtors’ budget is already tightly constrained. Any additional expenses will therefore hinder the

         success of the Debtor’s chapter 11 efforts.

                        17.     Additionally, allowing the Movant to recover on his claim ahead of other

         creditors is contrary to the priority scheme set forth in the Bankruptcy Code and the principle of

         bankruptcy law that all of the Debtors’ interests in property are to be distributed equitably. Such

         a result would encourage others to seek similar relief (and to do so as quickly as possible) and

         would undermine the Debtors’ chapter 11 efforts and hamper their ability to conduct a focused and

         structured claims reconciliation process. See In re SN Liquidation, Inc., 388 B.R. 579, 584 (Bankr.

         D. Del. 2008); DBSI, 407 B.R. at 167 (denying stay relief where it may encourage “a race to the

         courthouse by parties seeking similar orders, which will cause undue hardship and expense to the

         estate”); In re Bally Total Fitness of Greater N.Y., Inc., 402 B.R. 616, 623 (Bankr. S.D.N.Y. 2009)

         (denying a motion for relief from the automatic stay where “granting relief could open the

         floodgates to a multitude of similar motions causing further interference with the bankruptcy

         case”).


27215098.3

                                                           7
                       Case 20-12168-CSS          Doc 352      Filed 10/27/20     Page 8 of 11




                        18.     Now is simply not the time to grant relief from the automatic stay to permit

         creditors to liquidate their claims on an ad hoc basis, which would result in unnecessary expense

         to the Debtors’ estates and interference with the Debtors’ administration of these Chapter 11 Cases,

         including the prosecution of the Plan (solicitation of which has not even been approved) and the

         sale of the Debtors’ assets (the marketing of which has not even concluded).

                        19.     There are already significant, and conflicting, demands on management’s

         time, which include: (a) working with counsel and advisors to prepare, prosecute, and respond to

         pleadings in connection with these Chapter 11 Cases; (b) communicating and negotiating with

         certain parties in interest regarding the Debtors’ operations; (c) complying with certain disclosure

         requirements as required in these Chapter 11 Cases; (d) working with counsel and advisors to

         assess and process the universe of claims; and (e) most importantly, assisting counsel and advisors

         with the negotiations and preparation of the various documents currently taking place in

         connection with moving these Chapter 11 Cases to the closing of a Sale and confirmation of a plan

         and. The automatic stay is meant to allow the Debtors to concentrate on these critical chapter 11

         tasks with the distraction of ancillary litigation. See In re W.R. Grace, 2007 WL 1129170 at *2

         n.7 (Bankr. D. Del. Apr. 13, 2007).

         C.     The Balance of Harms Weighs Against Granting the Motion.

                        20.     The most important factor to consider when addressing whether cause exists

         to lift the automatic stay is the effect on the administration of the Chapter 11 Cases. See In re W.R.

         Grace, 2007 WL 1129170 at *2 n.7 (“Even slight interference [to the administration of the case]

         . . . may be enough to preclude relief in the absence of a commensurate benefit.”); see also DBSI,

         407 B.R. at 166 (“Courts also place emphasis on whether lifting the automatic stay will impede[]

         the orderly administration of the debtor’s estate.”); In re Penn-Dixie Indus., Inc., 6 B.R. 832, 836


27215098.3

                                                           8
                       Case 20-12168-CSS           Doc 352      Filed 10/27/20      Page 9 of 11




         (Bankr. S.D.N.Y. 1980) (“Interference by creditors in the administration of the estate, no matter

         how small, through the continuance of a preliminary skirmish in a suit outside the Bankruptcy

         Court is prohibited.”). As a result, cause exists only if the harm that the Movant would suffer from

         maintaining the stay “considerably outweighs” the harm that the Debtors would suffer from lifting

         of stay. See, e.g., DBSI, 407 B.R. at 166.

                         21.     As described above, the harm that the Debtors would suffer if the stay were

         lifted would be substantial. By contrast, the Movant would suffer little hardship if the stay were

         maintained because the Order of Disposition dismisses the State Litigation without prejudice.

         Motion at Exhibit C. Indeed, the Order of Disposition explicitly states that the Movant may

         “restore” his claim in the State Litigation after the bankruptcy, as long as the claim is not resolved

         in the bankruptcy and the Movant still wishes to pursue it. Motion at Exhibit C. Accordingly, the

         automatic stay may delay the prosecution of the State Litigation, but such delay does not establish

         the harm necessary for relief from stay. If it did, every creditor would be entitled to relief from

         stay. Cf. In re Condisco, 271 B.R. 273, 277 (Bankr. N.D. Ill. 2002) (“The automatic stay almost

         always delays litigants. That is, after all, its purpose and the reason they call it a ‘stay.’”).

                         22.     Accordingly, based on the foregoing, there is no cause for lifting the

         automatic stay here, and the Motion should be denied.

                                           RESERVATION OF RIGHTS

                         23.     Nothing included in or omitted from this Objection shall be deemed an

         admission by the Debtors or their estates with respect to the subject matter of the Motion and this

         Objection, including, without limitation, with respect to the Debtors’ insurance policies and

         coverage thereunder, the Movant’s claims, and the State Litigation, or shall waive, impair,

         prejudice, or otherwise affect any rights, claims, defenses, arguments, or remedies of the Debtors


27215098.3

                                                            9
                     Case 20-12168-CSS          Doc 352       Filed 10/27/20   Page 10 of 11




         or their estates (or any successors thereto) with respect to such matters, including, without

         limitation, in any proceedings before the Court or the State Court.

                                   [Remainder of Page Intentionally Left Blank]




27215098.3

                                                         10
                     Case 20-12168-CSS          Doc 352       Filed 10/27/20   Page 11 of 11




                        WHEREFORE, the Debtors respectfully request that the Court deny the Motion

         and grant the Debtors such other and further relief as may be just and proper.

         Dated: Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 27, 2020
                                              /s/ Travis G. Buchanan
                                              Robert S. Brady (No. 2847)
                                              Sean T. Greecher (No. 4484)
                                              Travis G. Buchanan (No. 5595)
                                              Allison S. Mielke (No. 5934)
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Email: rbrady@ycst.com
                                                      sgreecher@ycst.com
                                                      amielke@ycst.com
                                              and

                                              KIRKLAND & ELLIS LLP
                                              Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                              Derek I. Hunter (admitted pro hac vice)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone: (212) 446-4800
                                              Email: nicole.greenblatt@kirkland.com
                                                     derek.hunter@kirkland.com

                                              KIRKLAND & ELLIS LLP
                                              Mark McKane, P.C. (admitted pro hac vice)
                                              555 California Street
                                              San Francisco, CA 94104
                                              Telephone: (415) 439-1400
                                              Email: mark.mckane@kirkland.com

                                              KIRKLAND & ELLIS LLP
                                              Joshua M. Altman (admitted pro hac vice)
                                              300 North LaSalle Street
                                              Chicago, Illinois 60654
                                              Telephone: (312) 862-2000
                                              Email: josh.altman@kirkland.com

                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession



27215098.3

                                                         11
